                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

JONATHAN SAWYER                                                                  PLAINTIFF

V.                                                        CAUSE NO. 5:18-CV-69-DCB-JCG

CLEMENT CAMPBELL, NATCHEZ
CASINO OPCO, LLC d/b/a MAGNOLIA BLUFFS
CASINO, AND ZURICH AMERICAN INSURANCE
COMPANY                                                                      DEFENDANTS

                                   CONSOLIDATED WITH

ELIZABETH SAWYER                                                                 PLAINTIFF

V.                                                CIVIL ACTION NO. 5:18-CV-110-DCB-MTP

CLEMENT CAMPBELL, NATCHEZ CASINO
OPCO, LLC d/b/a MAGNOLIA BLUFFS
CASINO, and ZURICH AMERICAN
INSURANCE COMPANY                                                             DEFENDANTS

          AGREED FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE
         AS TO DEFENDANT, ZURICH AMERICAN INSURANCE COMPANY

       This cause having come before the Court on the joint motion of the Plaintiff, Jonathan

Sawyer (“Plaintiff”), and Defendant, Zurich American Insurance Company (“Zurich American”),

for an Agreed Final Judgment of Dismissal with Prejudice as to all claims of Plaintiff against

Zurich American, and the Court, being advised in the premises and having found that Plaintiff’s

claims against Zurich American have been fully and completely compromised and settled, finds

that this motion is well taken and should be and is hereby granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that all claims of Plaintiff,

Jonathan Sawyer, against Defendant, Zurich American Insurance Company, in the above styled

and numbered cause, shall be and are hereby dismissed with prejudice, with the parties to bear

their own costs, said dismissal being pursuant to Rule 54(b) of the Federal Rules of Civil
Procedure in that the Court finds that there is no just reason for delay.

       IT IS SO ORDERED AND ADJUDGED, this the 6th day of September, 2019.


                                               s/David Bramlette
                                               UNITED STATES DISTRICT JUDGE

AGREED:

/s/William C. Griffin
WILLIAM C. GRIFFIN (MSB #5021)
SESSUMS DALLAS, PLLC
240 Trace Colony Park Drive, Suite 100
Ridgeland, MS 39157
Telephone: (601) 933-2040
Telecopier: (601) 933-2050
wgriffin@sessumsdallas.com
Counsel for Plaintiff, Jonathan Sawyer

/s/Joseph W. Gill
EDWARD J. CURRIE, JR. (MSB #5546)
JOSEPH W. GILL (MSB #102606)
CURRIE JOHNSON & MYERS, P.A.
1044 River Oaks Drive
P. O. Box 750
Jackson, MS 39205-0750
Telephone: (601) 969-1010
Telecopier: (601) 969-5120
ecurrie@curriejohnson.com
jgill@curriejohnson.com
Counsel for Defendant, Zurich American Insurance Company




                                                  2
